DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II claims 19-27 in the reply filed on 4/7/2022 is acknowledged. Applicants have further chosen species C for claim 20, species G for claim 22, species H for claim 23 , species L for claim 26 and species Q for claim 27 (see details in the restriction requirement and rejection below.. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28-36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected products, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 20-27 recite the limitation "plant based component" which differs from the independent claim 19 from which all the elected claims depend directly or indirectly . Independent claim recites “”Plant based component being an oats component” in lines 4-5 of claim 19. As recited the dependent claims are unclear whether the plant based material recited in claim 19 is only oats “being an oats component”  a combination of oats and other plant based components where claim 19 essentially recites “comprising an oats component”. Correction and/or clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 20-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 20-27 recite the limitation "plant based component" which differs from the independent claim 19 from which all the elected claims depend directly or indirectly . Independent claim recites “”Plant based component being an oats component” in lines 4-5 of claim 19. As recited the dependent claims broaden the scope of independent claim 19 (from plant based material is only oats) to include any and all plant based components.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 19-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Crespo, (US 4119740), hereinafter D1, in view of IDS reference to Tarasenko et al.  (RU 2600604 C1), hereinafter D2, Rikon (WO80/02636), hereinafter D3, Gebruder ( WO 2017102522A1), hereinafter D4 and IDs reference to Kraft foods (EP 1733625A1), hereinafter D5 and Santo (AU2005256151A1), hereinafter D6

Regarding claims 19-27, specifically regarding independent claim 19 is directed to a method for producing chocolate composition having dry cocoa solids content of 55 % or less by weight. The method comprises
-	a first step of providing a first mixture comprising dry non-fat cocoa solids component and plant-based component;
-	a second step of grinding the first mixture; and
-	a third step of adding a fat component and a sweetener component to the first mixture for providing the chocolate composition
, the plant-based component forming 18—25 w-% of the chocolate composition and the sweetener component forming 20—40 w-% of the chocolate composition; the plant-based component is an oats component, said oats component.
Document DI discloses (claims 1-30; column 1 , lines 35-68; column 2, line 61 — column 3, line 40; column 4, lines 6-68, Examples 1 & 2) a method for producing a chocolate composition having dry cocoa solids content of 55 % or less by weight. The method comprises:	a first step of providing a mixture comprising 10 pounds (in 100 pounds of total ingredients, i.e. 10 wt-%) of cocoa powder and 10 pounds (i.e. 10 wt-%) of roasted peanut grits pulverized in a mill (i.e. a plant-based component);
-	a second step of refining the mixture to a fine mesh after combining the mixture with 35 pounds sugar, 15 pounds non-fat milk solids, and 20 pounds palm oil, and heating to 105-11 O O C; and
-	a third step of adding a an additional 10 pounds of palm oil (i.e. a fat component) to the mixture for providing the chocolate composition.
Additionally, DI discloses (claim 7) cocoa extenders comprising pulverized peanut grits, almond shells and soybean flakes in amount of from about 5-15 wt-% in a chocolate composition.

DI , which represents the closest prior art to independent claim 1 , does not disclose oats as the plant material and also does not teach addition of a sweetener in the third step, as in the method defined in claim 1 . However both these features were known in the art at the time of the effective filing date of the invention. Document D2 discloses in paragraph [0024]) a chocolate composition comprising ground cocoa 24-30 wt-%, cocoa butter 15-18 wt-%; mixture of powder from pumpkin seeds and cloves 18-20 wt-% (corresponds a plant-based component), CO 2-extraction cake of coffee 8-10 wt-%; lecithin 0.35-0.4 wt%; powdered sugar 25-31 .1 wt-% and stevioside 0.03-0.05 wt-% (correspond together 25.03-31 .15 wt% of a sweetener component). Dry ingredients (powdered sugar, stevioside, cocoa powder) are mixed together for 10 minutes in a mixer. Cocoa butter, i.e. a fat component, heated to 45-50 ° C, is added to the mixer to obtain a homogeneous paste. The paste is then subjected to a fine grinding roller to obtain a finely divided mass with a reduced particle size. The finely ground mass is conched by mixing in a kneading machine at the temperature of 45-50 °C for 5 hours. Document D5 teaches the general process of granular chocolate making sweeteners are added with fine ground cocoa powder or  ground with the fine mixture depending on the production equipment. Document D6 teaches that source of sugar is selected from the group consisting of raw sugar, brown sugar, white sugar, maple sugar, palm sugar, beet sugar, sucrose, glucose, fructose, maltose, inverted sugar, isomerised sugar, xylose, a sweet monosaccharide, a sweet disaccharide, a sweet polyhydric alcohol and mixtures thereof (see claims) . thus the process of adding sweeteners and fat from various sources at various points in the cocoa processing method were known. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include sweetener and fat components after the first grinding based at least on the particulate size of the sweetener particles and the source of sweetener. 
Regarding the use of oats as the plant material source, Document D4 recognizes use of oats and gains in cocoa making (see para 17-20 of translation) and Document D3 teaches cocoa powder imitation comprising ground bland defatted and degerminated grain products, including flours that include oats (See page 144-15, specially  lines 11-13; Page 15, table 6 and page 16, lines 15-20) to produce products that can be used to partially to fully replace cocoa powder in preparations. Based on the teaching of D3 and D4 , it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include oats as part of plant material or as the source of plant material . The ordinary artisan would have been motivated to modify D1 at least for the purpose of including a widely available,plant based ingredient that can be finely ground, has bland flavor and comprises a desired balance of carbohydrates and proteins and fiber to prvide a texture  and body similar to that of the cocoa powder (as described on pages 14 and 16 of D3). Thus the invention as claimed is obvious over the combination of references applied.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791